DETAILED ACTION 
The present application, filed on 10/24/2014, is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 5/4/2021. 
a.  Claims 1, 3-4, 8 are amended
b.  Claims 5, 7, 11-20 cancelled

Overall, Claims 1-4, 6, 8-10 are pending and have been considered below.


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8-10 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and Claim 11 and the therefrom dependent claims are directed each to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.   
However, Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites receiving, with the central office processor, from a plurality of different participating stores, an accretive value for purchases made; generating, at the remote network device, an electronic request for the desired portion of the employee's accrued and unpaid earnings to be transferred for the employee’s benefit to an employee selected one or ones of the participating stores; transferring, from the bank associated with the central office, the desired amount of accrued and unpaid earnings to a sponsoring bank. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components (“from a remote network access device,” “with the central office processor,” “at the remote access device”). That is, the drafted process is comparable to a sales activities or behaviors process, i.e. a process aimed at a commercial purchase transaction, with payments made by “accrued and unpaid earnings.” If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining claim elements of the independent claims are directed to receiving a record of an employee's accrued and unpaid earnings for a predetermined time period, storing the employee’s accrued and unpaid earnings in a central office database; receiving an electronic request to access the employee's record of accrued and unpaid earnings for the predetermined time period stored at the central office database and transmitting the request to the central office; receiving the electronic request from the employee to access the employee’s record of accrued and unpaid earnings for the predetermined time period; receiving biometric parameters of the employee; receiving a photograph of the employee; comparing the biometric parameter with information in the central office database; accessing the central office database including the record of the requested employee’s accrued and unpaid earnings for the predetermined time period and determining an amount of the employee’s accrued and unpaid earnings for the predetermined time period available to the employee; transmitting the employee's available accrued and unpaid earnings to the remote network access device for display to the employee with the remote network access device; storing the accretive values for each of the participating stores; performing a looping display of the plurality of participating stores; receiving an electronic request from the remote network access device to transfer a desired portion of the employee’s accrued and unpaid earnings; comparing the amount of the desired portion of the employee’s accrued and unpaid earnings with the employee’s available accrued and unpaid earnings; accessing a database of exchange rates; transmitting to the remote network access device, a plurality of participating stores and the accretive value offered to employee by each of the participating stores for purchasing goods and services at the participating store with the employee's accrued and unpaid earnings and displaying the plurality of participating stores and the accretive value offered to employee by each of the participating stores with the remote network device; receiving the electronic request from the employee to transfer the desired portion of the employee's available accrued and unpaid earnings to the employee selected one or ones of the participating stores; transmitting a query to a bank associated with the central office; updating the employee’s record of accrued and unpaid earnings for the predetermined time period in the database to reflect the transferred desired amount of the employee’s accrued and unpaid earnings; identifying a category of the transferred amount of accrued and unpaid earnings based on a source of the accrued and unpaid earnings,  limiting use of funds in the account of the employee based on the category of the transferred amount of accrued and unpaid earnings and based on a category of other funds in the account of the employee. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)).   
  Additionally recited claim elements are the accretive value, the query for verification, the employee conveyed accrued and unpaid earnings, the identifying of the transferred amount, the information in the database, the exchange rates. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
 The recited computer elements,  i.e. a remote network access device, a central office processor, are recited at a high-level of generality (i.e. as a generic computing device performing generic computer functions of obtaining data, interpreting the obtained data and providing results), such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application. 

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining claim elements of the independent claims are directed to receiving a record of an employee's accrued and unpaid earnings for a predetermined time period, storing the employee’s accrued and unpaid earnings in a central office database; receiving an electronic request to access the employee's record of accrued and unpaid earnings for the predetermined time period stored at the central office database and transmitting the request to the central office; receiving the electronic request from the employee to access the employee’s record of accrued and unpaid earnings for the predetermined time period; receiving biometric parameters of the employee; receiving a photograph of the employee; comparing the biometric parameter with information in the central office database; accessing the central office database including the record of the requested employee’s accrued and unpaid earnings for the predetermined time period and determining an amount of the employee’s accrued and unpaid earnings for the predetermined time period available to the employee; transmitting the employee's available accrued and unpaid earnings to the remote network access device for display to the employee with the remote network access device; storing the accretive values for each of the participating stores; performing a looping display of the plurality of participating stores; receiving an electronic request from the remote network access device to transfer a desired portion of the employee’s accrued and unpaid earnings; comparing the amount of the desired portion of the employee’s accrued and unpaid earnings with the employee’s available accrued and unpaid earnings; accessing a database of exchange rates;  transmitting to the remote network access device, a plurality of participating stores and the accretive value offered to employee by each of the participating stores for purchasing goods and services at the participating store with the employee's accrued and unpaid earnings and displaying the plurality of participating stores and the accretive value offered to employee by each of the participating stores with the remote network device; receiving the electronic request from the employee to transfer the desired portion of the employee's available accrued and unpaid earnings to the employee selected one or ones of the participating stores; transmitting a query to a bank associated with the central office; updating the employee’s record of accrued and unpaid earnings for the predetermined time period in the database to reflect the transferred desired amount of the employee’s accrued and unpaid earnings; identifying a category of the transferred amount of accrued and unpaid earnings based on a source of the accrued and unpaid earnings,  limiting use of funds in the account of the employee based on the category of the transferred amount of accrued and unpaid earnings and based on a category of other funds in the account of the employee. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, except, updating the employee’s record of accrued and unpaid earnings for the predetermined time period in the database to reflect the transferred desired amount of the employee’s accrued and unpaid earnings, which is considered post-solution activity because it is mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Furthermore, the independent claims contain additional claim elements found in the independent claims and addressed above, such as describing the nature, structure and/or content of the accretive value, the query for verification, the employee conveyed accrued and unpaid earnings, the identifying of the transferred amount, the information in the database, the exchange rates. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

After stripping away the abstract idea claim elements, the additional positively recited steps and descriptive claim elements, the only remaining elements of the independent claims are directed to a remote network access device, a central office processor. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claims 2, 6, are not directed to any additional abstract ideas, but are directed to additional claim elements such as to transmitting a request, transmitting a list with participating stores. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 8 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to authenticating an employee. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 3-4, Claims 9-10 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of the transmitted record, the participating store, the employee’s accrued and unpaid earnings, and the verification information. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in  fig1 and [0033]-[0036], including among others a system including a central office, banks, stores, point of sale operators. 

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (MPEP 2106.05)

Therefore, Claims 1-4, 6, 8-10 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in the former.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Claim 1 therefore provides improvements to the functioning of the system recited in Claim 1.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology. The claims appear directed to an improvement to loyalty card programs. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to implement loyalty card programs (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to explicitly discuss an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art loyalty card programs engines. In spite of disclosing some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art loyalty card programs engines. The original disclosure therefore does not suggest that the particular loyalty card programs engine structures being claimed is an improvement over prior art systems. The fact that the disclosure failed to identify a problem and the fact that the original disclosure fails to indicate how or why the claimed arrangement of system elements enables an improvement suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).    

Applicant submits “Additionally, Claim 1 applies or uses the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that Claim 1 as a whole is more than a drafting effort designed to monopolize the exception.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. However, based on the 2019 PEG and 2019 Revised PEG, the test is not if the limitations are meaningful, but if the identified judicial exception is applied or used “in some other meaningful way beyond generally linking the sue of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception” (see MPEP 2106.05(e) and the Vanda Memo). In the instant situation, the steps of receiving data,  comparing data, transmitting and displaying results, authenticating a user, updating a record and identifying an earnings category clearly are preparatory steps to make a decision for limiting the use of funds. Examiner argues that while the steps in themselves surely are meaningful, the activity they describe does not help applying the judicial exception in a meaningful way.   

Applicant submits “Claim 1 also recites a specific process that includes receiving, ...” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Reciting “a specific process” is not a criterion for integrating an identified abstract idea into a practical application (see 2019 PEG and 2019 Revised PEG).  


Applicant submits “The identified judicial exception of "commercial activity" of "enabling an employee to utilize earned and unpaid earnings" is not being monopolized by Claim 1.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. “… however, the courts do not use preemption as a stand‐alone test for eligibility (Flook; Mayo). It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible (Alice).” (see July 2015 IEG Update: Subject Matter Eligibility – VI. The Role of Preemption)  

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(b).
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
	The rejection is withdrawn as a result of the amendments.



Examiner has reviewed and considered all of Applicant’s remarks. The rejection is maintained, necessitated by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622